Title: To Benjamin Franklin from James Parker, 8 March 1770
From: Parker, James
To: Franklin, Benjamin


Honoured Sir
NYork March 8. 1770
My last to you was per Packet of the 20th Feb: and Capt. Munds being not yet sail’d, I have now to add. This covers a Bill of £250, Sterling Exchange 67½ so that it rises here, Wats & McEvers on Messrs. Harley & Drummond, dated Feb. 28. 1770. Of this Bill the Sum of £135, this Money, is on Account of B. Mecom’s Books sold at Auction, and £283 15s., the same Money, on the Post-Office Account, the Bill having cost £418: 15s. As soon as the Account of the Auction can be fully made out, I shall send you a particular Account of every Article: tho’ I believe there will be little more net Proceeds, when all the Charges are paid, &c. However, you will see, and if this be more than the net Proceeds, I will debit your Account for the Ballance; and if less, will debit my own Account, and credit you for it. This is all the Money I’ve yet got in.
Mr. Hughes last Week applied to me for the Electrical Machine you sent designed for him; he says, his Brother John’s eldest Son Hugh has spoke to him to get it, and will take it of you. I have let him open it, and he promises in his Nephew’s stead to take it. I have not got the Invoice or Account of the Cost; having only taken down the Invoice of the Stationary that was sent designed for Hughes, and made myself Debtor for them only; so that if I had the Original Account of the Electrical Machine, I know not what is become of it. Mr. Hughes says, it will be paid according to the Charge, and your Order.
The first of three Sets of Bills to you, go by Capt. Munds, by whom this is designed: The second of the same Sets were by the Packet of the 20th Feb. All which with these I wish safe to your Hands.
I having nothing else material to write, beg Leave to add, respectful Complements to Mr. Foxcroft, and self, from Your most obliged Servant
James Parker.
 
Addressed: For / Dr Benjamin Franklin / Craven-Street / London / per Capt. Munds
Endorsed: Parker March 8. 70
